The award to the relator did not bear interest until after a demand made on the comptroller for its payment. The appeal from the order of confirmation did not stay relator's right to make such demand, but the demand made on July 10, 1910, was, in our opinion sufficient. Therefore, the relator is entitled to interest on the award from thirty days after that date until the award be paid.
The order of the Appellate Division should be reversed, and that of Special Term modified, so as to direct that a peremptory writ of mandamus issue directed to the respondent commanding him to pay the award made to the relator, with interest from August 10, 1910, until the date of payment thereof, without costs to either party in any court.
CULLEN, Ch. J., GRAY, HAIGHT, WERNER, WILLARD BARTLETT, CHASE and COLLIN, JJ., concur.
Ordered accordingly. *Page 603